DETAILED ACTION
	This action is in response to the Pre-Appeal Brief Conference Request filed 3/18/2022 and subsequent Pre-Appeal Brief Conference. Currently, claims 1-8 and 10-15 are pending in the application. Claim 9 is cancelled by Applicant. Claim 15 is withdrawn and not examined at this point.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 2 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Peterson (US 5,360,360).
Applicant's remaining arguments filed 3/18/2022 have been fully considered but they are not persuasive.
In response to Applicant’s argument that the inflatable part of Peterson’s device needs to be encased in a fabric pocket enable function, the examiner respectfully disagrees. Peterson explicitly teaches in column 2, lines 59-60 that “the chariot may be formed as an inflatable device without any separate exterior protective jacket.”
In response to applicant's argument that Peterson teaches a recreational inflatable and not a birth support, the examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the present case, the inflatable towable chariot 10 of Peterson has a structure that is capable of being leaned on or sat on by a birthing woman such that it can be used as a birth support. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the cross-section of the inflation chambers has flat upper and lower surfaces) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the Peterson and Springer references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify the substantially U-shaped pattern of Peterson as modified by Springer to have a ratio of depth of a central portion depth of the U-shaped layer relative to length of either terminal portion of the U-shaped layer as taught by Springer because this element is known to be ergonomically ideal for a comfortable seated position, as Springer teaches in [0034].
In response to Applicant’s argument that Peterson cannot be modified to function as a birth support, the examiner asserts that no such modification is presented in the rejection(s) below. Rather, the examiner asserts that the device of Peterson as is is capable of being leaned on or sat on by a birthing woman such that it can be used as a birth support.
In response to applicant's argument that Peterson is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the device of Peterson is in the field of applicant’s endeavor (inflatable supports; note: Peterson teaches in the abstract that the device is used “for supporting a passenger on the chariot”).
In response to Applicant’s argument that the instantly claimed device has met a long-felt but unsolved need, the examiner notes that to be of probative value, any evidence presented by Applicant must be supported by actual proof. Further, the examiner notes that arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. See MPEP 716.01(c)(I) and MPEP 716.01(c)(II).
In response to applicant's argument that Fletcher is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the device of Peterson is in the field of applicant’s endeavor (inflatable supports).
In response to applicant's argument that Klimenko is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the device of Peterson is in the field of applicant’s endeavor (inflatable supports).

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/100,996, filed on 6/2/16.

Claim Objections
Claim 13 is objected to because of the following informalities:  in order to improve the clarity of the claim(s), “two or more inflation chambers” in line 2 should be amended to recite ---two or more said inter-related inflation chambers---.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 recites “a central portion of the U-shape is deeper in width than corresponding lengths of each terminal end of the U-shape.” This claim limitation is unclear, since depth and width are two separate and distinct measurements. For example, see Applicant’s Figure 14(a), which teaches total depth (A) and total width (C). For purposes of examination, the examiner will interpret this claim limitation to mean ---a central portion of the U-shape is deeper than corresponding lengths of each terminal end of the U-shape---.
Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 13 recites two or more inflation chambers, each having a valve suitable for liquid and/or gas inflation or deflation.” No support is provided for this claim limitation in Applicant’s specification as originally filed. While Applicant’s specification teaches two or more inflation chambers, each having a valve, Applicant’s specification does not teach that the valves on each of the two or more inflation chambers is suitable for liquid and/or gas inflation or deflation. Applicant’s specification provides no discussion of what the two of more inflation chambers are inflated with, or a single valve that is capable of both liquid and gas inflation/deflation. Applicant’s specification as originally filed only teaches a single “base layer” having “having at least one valve suitable for gaseous inflation/deflation, and at least one valve suitable for liquid filling/emptying.”  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 recites “the birth support of claim 9.” Claim 9 is cancelled by Applicant, making the metes and bounds of claim 10 unclear. For purposes of examination, claim 10 will be interpreted to depend on claim 8.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 14 recites the limitation "an inflated substantially U-shaped birth support" in lines 4-5 of the claim.  It is unclear if this recited “substantially U-shaped birth support” is the same as, or different from, the “substantially U-shaped birth support” that is previously recited in claim 1 (upon which claim 14 depends).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, 8, 10 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peterson (US 5,360,360).
In regards to claim 1, Peterson teaches in Figures 6 and 8 a series of inter-related inflation chambers (top tube 54, bottom tube 56; see column 4, lines 26-30) provided by a plurality of U-shaped layers (top tube 54 being a first U-shaped layer and bottom tube 56 being a second U-shaped layer; tubes 54, 56 are shown in Figure 6 to be U-shaped), wherein each layer (top tube 54, bottom tube 56) of the plurality of U-shaped layers (top tube 54 being a first U-shaped layer and bottom tube 56 being a second U-shaped layer; tubes 54, 56 are shown in Figure 6 to be U-shaped) comprises a correspondingly substantially U-shaped curvilinear hollow chamber (top tube 54, bottom tube 56; hollow interior of tubes 54, 56 shown in Figure 8), wherein each correspondingly substantially U-shaped curvilinear hollow chamber (top tube 54, bottom tube 56) may be independently inflated and/or deflated (taught in column 4, lines 27-29 to be “separately inflatable”), wherein the plurality of U-shaped layers (top tube 54 being a first U-shaped layer and bottom tube 56 being a second U-shaped layer; tubes 54, 56 are shown in Figure 6 to be U-shaped) are located one upon another (as shown in Figure 6, top tube 54 is positioned on top of bottom tube 56), wherein each of the plurality of U-shaped layers (top tube 54 being a first U-shaped layer and bottom tube 56 being a second U-shaped layer; tubes 54, 56 are shown in Figure 6 to be U-shaped) is connectedly attached to (as shown in Figure 6, the top tube 54 is connected to and attached to the bottom tube 56; column 4, lines 28-29 teaches “inflatable top tube 54 and bottom tube 56 stacked one upon the other”) at least one further layer of the plurality of U-shaped layers (top tube 54 being a first U-shaped layer and bottom tube 56 being a second U-shaped layer; tubes 54, 56 are shown in Figure 6 to be U-shaped), wherein each inflation chamber (top tube 54, bottom tube 56) of the series of inter-related inflation chambers (top tube 54, bottom tube 56) comprises a flat base portion (as defined in the annotated copy of Figure 6 provided below), a flat upper portion (as defined in the annotated copy of Figure 6 provided below) and side portions (as defined in the annotated copy of Figure 6 provided below), and wherein the side portions (as defined in the annotated copy of Figure 6 provided below) may be flat or curved (Figure 6 teaches the side portions being curved).

    PNG
    media_image1.png
    591
    903
    media_image1.png
    Greyscale

In regards to claim 2, Peterson teaches the apparatus of claim 1. Peterson teaches in Figures 6 and 8 at least two of the plurality of U-shaped layers (top tube 54 being a first U-shaped layer and bottom tube 56 being a second U-shaped layer; tubes 54, 56 are shown in Figure 6 to be U-shaped), wherein each layer of the plurality of U-shaped layers (top tube 54 being a first U-shaped layer and bottom tube 56 being a second U-shaped layer; tubes 54, 56 are shown in Figure 6 to be U-shaped) has a substantially U-shaped pattern (tubes 54, 56 are shown in Figure 6 to be U-shaped) in which a central portion (as defined in the annotated copy of Figure 6 provided below) of the U-shape (tubes 54, 56 are shown in Figure 6 to be U-shaped) is deeper than corresponding lengths (as shown in the annotated copy of Figure 6 provided below) of each terminal end (as defined in the annotated copy of Figure 6 provided below) of the U-shape (tubes 54, 56 are shown in Figure 6 to be U-shaped).

    PNG
    media_image2.png
    450
    627
    media_image2.png
    Greyscale

In regards to claim 6, Peterson teaches the apparatus of claim 1. Peterson teaches in Figure 6 and column 3, lines 40-45 that each (top tube 54, bottom tube 56) layer of the plurality of U-shaped layers (top tube 54 being a first U-shaped layer and bottom tube 56 being a second U-shaped layer; tubes 54, 56 are shown in Figure 6 to be U-shaped) includes at least one valve (inflation valve 32, 34) for inflation/deflation (explicitly taught to be used for inflation; one of ordinary skill would understand that the valve can be opened to permit deflation; column 3, lines 40-45 teaches that the chariot 10 can have a “deflated condition”), and wherein the at least one valve (inflation valve 32, 34) is an integral valve (inasmuch as Figure 6 shows valves 32, 34 being formed as a unit with tubes 54, 56, respectively).
In regards to claim 8, Peterson teaches the apparatus of claim 1. Peterson teaches in Figures 6 that one (both of tubes 54, 56) of said plurality of U-shaped layers (top tube 54 being a first U-shaped layer and bottom tube 56 being a second U-shaped layer; tubes 54, 56 are shown in Figure 6 to be U-shaped) additionally comprises one or more integral handles (the rounded terminal ends of tubes 54, 56; can be considered a handle inasmuch as they are capable of being grasped manually).
In regards to claim 10, Peterson teaches the apparatus of claims 1 and 8. Peterson teaches in Figures 6 that the one or more integral handles (the rounded terminal ends of top tube 54) are located upon (connected to and positioned on) an uppermost layer (topmost layer of top tube 54) of the substantially U-shaped birth support (raised upright inflatable wall bladder 26; shown in Figure 6 to have a U-shape).
In regards to claim 13, Peterson teaches the apparatus of claim 1. Peterson teaches in Figures 6 and 8 that the substantially U-shaped birth support (raised upright inflatable wall bladder 26; shown in Figure 6 to have a U-shape) includes two or more inflation chambers (top tube 54 and bottom tube 56; hollow interior of tubes 54, 56 shown in Figure 8), each having (as shown in Figure 6) a valve (inflation valves 32, 34) suitable for liquid and/or gas (inflation valves 32, 34 are shown in Figure 6 to be structured as a circular passage that is suitable for passage of liquid and/or gas therethrough) inflation (valves 32, 34 are explicitly taught to be “inflation” valves) or deflation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (US 5,360,360).
In regards to claim 3, Peterson teaches the apparatus of claim 1. Peterson teaches in Figure 6 at least two layers (top tube 54, bottom tube 56) of the plurality of U-shaped layers (top tube 54 being a first U-shaped layer and bottom tube 56 being a second U-shaped layer; tubes 54, 56 are shown in Figure 6 to be U-shaped), wherein each layer (top tube 54, bottom tube 56) of the plurality of U-shaped layers (top tube 54 being a first U-shaped layer and bottom tube 56 being a second U-shaped layer; tubes 54, 56 are shown in Figure 6 to be U-shaped) has a substantially U-shaped pattern (Figure 6 teaches top tube 54 and bottom tube 56 being U-shaped) having a ratio (as shown in the annotated copy of Figure 6 provided above) of depth (as defined in the annotated copy of Figure 6 provided above) of a central portion (as defined in the annotated copy of Figure 6 provided above) depth (as defined in the annotated copy of Figure 6 provided above) of the U-shaped layer top tube 54 being a first U-shaped layer and bottom tube 56 being a second U-shaped layer) relative to length (as defined in the annotated copy of Figure 6 provided above) of either terminal portion (as defined in the annotated copy of Figure 6 provided above) of the U-shaped layer (top tube 54 being a first U-shaped layer and bottom tube 56 being a second U-shaped layer).
Peterson does not teach that the ratio of depth of a central portion depth of the U-shaped layer relative to length of either terminal portion of the U-shaped layer is from 2:1 to 1.2:1.
However, it would have been obvious to one having ordinary skill in the art before the effective filing of the invention to provide the ratio of depth of a central portion depth of the U-shaped layer relative to length of either terminal portion of the U-shaped layer being from 2:1 to 1.2:1, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. One having ordinary skill in the art before the effective filing of the invention would find it obvious that the ratio of depth of a central portion depth of the U-shaped layer relative to length of either terminal portion of the U-shaped layer could be modified to best accommodate the size and/or shape of an individual user.
In regards to claim 4, Peterson teaches the apparatus of claim 1. Peterson teaches in Figure 6 at least two layers (top tube 54, bottom tube 56) of the plurality of U-shaped layers (top tube 54 being a first U-shaped layer and bottom tube 56 being a second U-shaped layer; tubes 54, 56 are shown in Figure 6 to be U-shaped), wherein each layer (top tube 54, bottom tube 56) of the plurality of U-shaped layers shaped (top tube 54 being a first U-shaped layer and bottom tube 56 being a second U-shaped layer; tubes 54, 56 are shown in Figure 6 to be U-shaped) has a substantially U-shaped pattern (Figure 6 teaches top tube 54 and bottom tube 56 being U-shaped) having a ratio (as shown in the annotated copy of Figure 6 provided above) of a depth (as defined in the annotated copy of Figure 6 provided above) of a central portion (as defined in the annotated copy of Figure 6 provided above) depth (as defined in the annotated copy of Figure 6 provided above) of the U-shaped layer (top tube 54 being a first U-shaped layer and bottom tube 56 being a second U-shaped layer) relative to length (as defined in the annotated copy of Figure 6 provided above) of either terminal portion (as defined in the annotated copy of Figure 6 provided above).
Peterson does not teach that the ratio of a depth of a central portion depth of the U-shaped layer relative to length of either terminal portion of the U-shaped layer is 4:3.
However, it would have been obvious to one having ordinary skill in the art before the effective filing of the invention to provide the ratio of a depth of a central portion depth of the U-shaped layer relative to length of either terminal portion of the U-shaped layer being 4:3, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980). One having ordinary skill in the art before the effective filing of the invention would find it obvious that the ratio of depth of a central portion depth of the U-shaped layer relative to length of either terminal portion of the U-shaped layer could be modified to best accommodate the size and/or shape of an individual user.
In regards to claim 5, Peterson teaches the apparatus of claim 1. Peterson teaches in Figure 6 a relative width ratio between internal end-to-end widths (as defined in the annotated copy of Figure 6 provided below) of the plurality of U-shaped layers (top tube 54 being a first U-shaped layer and bottom tube 56 being a second U-shaped layer; tubes 54, 56 are shown in Figure 6 to be U-shaped) and a center-to-entry point (as defined in the annotated copy of Figure 6 provided below) of the plurality of U-shaped layers (top tube 54 being a first U-shaped layer and bottom tube 56 being a second U-shaped layer; tubes 54, 56 are shown in Figure 6 to be U-shaped).

    PNG
    media_image3.png
    683
    933
    media_image3.png
    Greyscale

Peterson does not teach that the relative width ratio between internal end-to-end widths of the plurality U-shaped layers and a center-to-entry point of the plurality of U-shaped layers is from 1:5 to 1:3.
However, it would have been obvious to one having ordinary skill in the art before the effective filing of the invention to provide the relative width ratio between internal end-to-end widths of the plurality of U-shaped layers and a center-to-entry point of the plurality of U-shaped layers being from 1:5 to 1:3, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. One having ordinary skill in the art before the effective filing of the invention would find it obvious that the relative width ratio between internal end-to-end widths of the plurality of U-shaped layers and a center-to-entry point of the plurality of U-shaped layers could be modified to best accommodate the size and/or shape of an individual user.
In regards to claim 11, Peterson teaches the apparatus of claim 1. Peterson teaches in Figure 6 two (top tube 54 being a first U-shaped layer and bottom tube 56 being a second U-shaped layer) or more of the plurality of U-shaped layers (top tube 54 being a first U-shaped layer and bottom tube 56 being a second U-shaped layer; tubes 54, 56 are shown in Figure 6 to be U-shaped). 
The originally relied upon embodiment of Peterson does not teach one or more supportive ribs is present inside one or more of the two or more U-shaped layers.
However, Peterson teaches in column 2, lines 54-58 an alternate embodiment in which one or more supportive ribs (“horizontal or upright I-beam ribs”) is present inside one (“single chamber”) of the layers.
It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify one or more layer of the two or more U-shaped layers of the originally relied upon embodiment of Peterson to include one or more supportive ribs being present inside one of the layer as taught by the alternate embodiment of Peterson because this element is known to maintain the layer(s) in the desired upright shape, as Peterson teaches in column 2, lines 56-58.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (US 5,360,360) in view of Fletcher et al. (US 2010/0170037).
In regards to claim 7, Peterson teaches the apparatus of claim 1. Peterson teaches in Figure 6 that the substantially U-shaped birth support (raised upright inflatable wall bladder 26; shown in Figure 6 to have a U-shape) includes a base layer (bottom layer of bottom tube 56) having an underside (bottommost exterior of surface of bottom tube 56).
Peterson does not teach that the underside of the base layer incorporates suckers or suction cups.
However, Fletcher et al. teaches in Figure 1 and [0020] an analogous device in which the underside (bottom side) of the base layer (the bottom layer of lower most bag 2a) incorporates suckers or suction cups (suction cups 6).
It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify the base layer of Peterson such that the underside of the base layer incorporates suckers or suction cups as taught by Fletcher et al. because this element is known to prevent movement of the support on the support surface, as Fletcher et al. teaches in [0020].

Claims 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (US 5,360,360) in view of Klimenko (US 5,947,563).
In regards to claim 12, Peterson teaches the apparatus of claim 1. Peterson teaches in Figures 6 and 8 that the series of inter-related inflation chambers (top tube 54, bottom tube 56; see column 4, lines 26-30) includes two inflation chambers (top tube 54 and bottom tube 56; hollow interior of tubes 54, 56 shown in Figure 8), and wherein each of the two inflation chambers (top tube 54 and bottom tube 56) of the series of inter-related inflation chambers (top tube 54, bottom tube 56; see column 4, lines 26-30) has an inflation / deflation valve (inflation valve 32, 34; explicitly taught to be used for inflation; one of ordinary skill would understand that the valve can be opened to permit deflation; column 3, lines 40-45 teaches that the chariot 10 can have a “deflated condition”).
Peterson does not teach that each of the two inflation chambers of the series of inter-related inflation chambers including four internal supportive ribs.
However, Klimenko teaches in Figures 1 and 3 and column 2, lines 19-29 an analogous device with each chamber (“inflatable leisure chair”) including four internal supportive ribs (shown in Figures 1 and 3 to have four supporting beams 8).
It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify each of the two inflation chambers of the series of inter-related inflation chambers of Peterson to include four internal supportive ribs as taught by Klimenko because this element is known to enable the support to be strong enough the bear considerable load without causing deformation, as Klimenko teaches in column 2, lines 27-29.
In regards to claim 14, Peterson teaches the apparatus of claim 1. Peterson teaches in Figure 6 that the series of inter-related inflation chambers (top tube 54, bottom tube 56; see column 4, lines 26-30) includes two or more inflation chambers (top tube 54 and bottom tube 56; hollow interior of tubes 54, 56 shown in Figure 8).
Peterson does not teach each of the two or more inflation chambers of the series of inter-related inflation chambers having one or more supportive internal ribs, and wherein the ratio of total depth : total width : total height of an inflated substantially U-shaped birth support is in the range of from 2:1.5:1 to 1.5:1.5:1.
However, Klimenko teaches in Figures 1 and 3 and column 2, lines 19-29 an analogous device with each inflation chamber (“inflatable leisure chair”) having one or more supportive internal ribs (shown in Figures 1 and 3 to have four supporting beams 8).
It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify each of the two or more inflation chambers of the series of inter-related inflation chambers of Peterson to include having one or more supportive internal ribs as taught by Klimenko because this element is known to enable the support to be strong enough the bear considerable load without causing deformation, as Klimenko teaches in column 2, lines 27-29.
Peterson and Klimenko do not teach that the ratio of total depth : total width : total height of an inflated substantially U-shaped birth support is in the range of from 2:1.5:1 to 1.5:1.5:1.
However, it would have been obvious to one having ordinary skill in the art before the effective filing of the invention to provide the ratio of total depth : total width : total height of an inflated substantially U-shaped birth support being in the range of from 2:1.5:1 to 1.5:1.5:1, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. One having ordinary skill in the art before the effective filing of the invention would find it obvious that the ratio of total depth : total width : total height of an inflated substantially U-shaped birth support could be modified to best accommodate the size, shape and/or therapeutic needs of an individual user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA H FISHER whose telephone number is (571)270-7033. The examiner can normally be reached M-TH 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA HICKS FISHER/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        11/17/2022